Title: From Alexander Hamilton to ———, [18 December 1791]
From: Hamilton, Alexander
To: 



Philadelphia, December 18, 1791]
My Dear Sir

I am this moment going to a rendezvous which I suspect may involve a most serious plot against me, but various reasons, and among others a desire to ascertain the truth induce me to hazard the consequence. As any disastrous event might interest my fame; I drop you this line, that from my impressions may be inferred the truth of the matter.
Yrs. sincerely

A Hamilton
Sunday December 17th 1791

